    Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 1 of 88




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                    2/3/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                      01 CR 619(VM)
          -against-              :                   DECISION AND ORDER
                                 :
LEONARDO PIÑA,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        By letter dated September 3, 2020, defendant Leonardo

Piña (“Piña”) requested that the Court assign him an attorney

to pursue a motion for compassionate release because, among

other things, the mother of his daughter had recently died

from COVID-19. (See Dkt. No. 390.) The Court construed the

letter as a motion for compassionate release under 18 U.S.C.

§    3582(c)(1)(A)     and   denied   the   motion    without   prejudice

because Piña had not demonstrated compliance with Section

3582’s     exhaustion    requirements,      nor   had   he   sufficiently

established       extraordinary       and   compelling       circumstances

warranting relief. (See Dkt. No. 393.)

        Now before the Court is Piña’s renewed request for an

attorney to assist him in filing a compassionate release

motion. (See attached letter.) For the reasons stated herein

the request is DENIED.

        In criminal matters, the right to appointed counsel

“extends to the first appeal of right, and no further.”


                                      1
    Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 2 of 88




Starkes v. United States, No. 20 Civ. 0265, 2020 WL 230944,

at *1 (S.D.N.Y. Jan. 15, 2020) (quoting Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987)). For a compassionate release

motion such as the one Piña contemplates, it is within the

district court’s discretion whether to appoint counsel. See

United States v. Hilliard, No. 17 CR 35, 2021 WL 242538, at

*2 n.1 (S.D.N.Y. Jan. 25, 2021).

        The       Court     finds     that       appointment       of     counsel     is

unwarranted here because Piña’s chances of success on his

proposed motion for compassionate release are “extremely

slim.” Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir.

1986); see also United States v. Myers, 524 F. App’x 758, 759

(2d     Cir.      2013)     (“In    this     case,        where    it    was   readily

ascertainable from the record that Appellant was ineligible

for a reduction in sentence, the court did not abuse its

discretion by denying his motion for appointment of counsel.”

(quoting United States v. Cirineo, 372 F. App’x 178, 179–80

(2d Cir. 2010))).

        As    a    threshold       matter,       Piña    has    now     satisfied    the

exhaustion requirements of Section 3582(c)(1). See 18 U.S.C.

§     3582(c)(1)      (noting        that        the    court     may    entertain     a

defendant’s compassionate release motion after the defendant

“has         fully        exhausted     all            administrative       rights”).




                                             2
 Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 3 of 88




Nonetheless,     Piña     has     failed          to    establish       that     the

circumstances of his case entitle him to the relief he seeks.

      To grant a sentence reduction under Section 3582(c)(1),

the   Court    must    find    that    “extraordinary           and     compelling

reasons warrant such a reduction.” Under Section 3582(c)(1),

courts   are    authorized       “to   consider         the     full     slate    of

extraordinary     and    compelling        reasons       that      an   imprisoned

person   might    bring       before   [the        court]     in    motions      for

compassionate release.” United States v. Brooker, 976 F.3d

228, 237 (2d Cir. 2020).

      Here, Piña argues that he is entitled to compassionate

release for three primary reasons: (1) the increased risk of

exposure to COVID-19 faced by incarcerated individuals; (2)

Piña’s medical condition; and (3) the death of his daughter’s

mother. Having considered the records Piña submitted along

with his letter, the Court is unpersuaded that these reasons

constitute extraordinary and compelling circumstances in his

case.

      First, the Court is mindful of the fact that incarcerated

individuals     face    heightened         risk    of    COVID-19       infection.

However, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also


                                       3
 Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 4 of 88




United States v. Peralta, No. 19 CR 135, 2020 WL 6683095, at

*1 (S.D.N.Y. Nov. 12, 2020) (same). Without demonstrating any

individualized risk to himself, Piña fails to establish an

extraordinary       and   compelling          reason       for    release    on    this

basis.

      Second,     Piña’s        medical       conditions         likewise    fail     to

satisfy the extraordinary and compelling standard. To be

sure,     obesity      and      diabetes       are     among       the     underlying

conditions      that      the     Centers       for        Disease       Control     and

Prevention has identified as creating an increased risk of

serious    illness      from     COVID-19.        Coronavirus        Disease        2019

(COVID-19): People With Certain Medical Conditions, Ctrs. for

Disease                 Control                      and                  Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                                    (last

updated Feb. 1, 2021). But the other conditions Piña lists

--   including,     for      example,      high      cholesterol,         back     pain,

prostatitis, and depression -- are not identified as risk-

increasing underlying conditions. See id. Furthermore, Piña’s

obesity and diabetes are not enough to support his motion

because the medical records he provides are from September

2019 (see attached letter at 18) and do not indicate the

current status of these illnesses, nor, more importantly, do

they suggest that the treatment he has received from the


                                          4
 Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 5 of 88




Bureau of Prisons has failed to manage them. See, e.g., United

States v. Mood, No. 19 CR 113, 2020 WL 3256333, at *1

(S.D.N.Y. June 16, 2020) (denying release to 53-year-old with

diabetes, hypertension, and obesity where “[t]here is no

question that [the defendant] has health issues, but his

condition is stable and has been effectively managed by

routine monitoring and medication”). Furthermore, at fifty-

one years old, Piña is not in the “greatest risk” age group

category. Coronavirus Disease 2019 (COVID-19): Older Adults,

Ctrs.         for    Disease      Control       and         Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Dec. 13, 2020).

Piña’s   present    medical     condition   does     not,   therefore,

constitute an extraordinary and compelling basis to grant

compassionate release.

      Moreover, while the Court is mindful of the strain and

hardship the pandemic has placed on many families, concern

for one’s family does not typically warrant relief. See, e.g.,

United States v. Johnson, No. 09 CR 0272, 2020 WL 3791976, at

*2 (D. Md. July 7, 2020) (finding that a defendant who cited

concern for himself and his family in light of COVID-19 had

not   shown    “extraordinary   and    compelling”    circumstances).

Although Piña initially suggested that compassionate release

was warranted because his daughter’s mother had passed away,


                                   5
 Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 6 of 88




his renewed submission indicates that his daughter is twenty-

one years old. (See attached letter at 2.) The letter also

suggests that his daughter lives in the United States, whereas

Piña will be deported to the Dominican Republic upon his

release   from   custody.    The       Court   is   sensitive   to   the

difficulties Piña’s family has no doubt experienced following

the death of a      relative. However, because Piña has not

established both that his daughter is incapable of caring for

herself and that Piña is the only available caretaker for

her, the death of his daughter’s mother does not warrant

compassionate release. See, e.g., United States v. Francisco-

Ovalle, No. 18 CR 526, 2021 WL 123366, at *3 (S.D.N.Y. Jan.

13, 2021) (denying release because although the defendant

desired to care for his mother and sister, he did “not allege

that he is their only potential caretaker”).

     Lastly, even if Piña had satisfied the extraordinary and

compelling standard, compassionate release is not supported

by the sentencing factors set forth in 18 U.S.C. § 3553(a).

See 18 U.S.C. § 3582(c)(1) (stating that if the court finds

extraordinary and compelling reasons warranting relief, it

shall consider “the factors set forth in section 3553(a) to

the extent that they are applicable”). On September 21, 2018,

Piña was sentenced to 108 months’ imprisonment upon pleading

guilty to one count of assault in aid of racketeering. (Dkt.


                                   6
 Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 7 of 88




No. 376.) At his plea hearing, Piña stated that he was a

member of a group involved in drug-related crimes and that,

in order to maintain his position in that group, he shot

someone. (Plea Tr., Dkt. No. 354, at 30:25-32:8.) Moreover,

as of the date of this Order, Piña has not yet served half of

the sentence imposed. (See attached letter at 40.) The Court

therefore finds that release would not adequately “reflect

the   seriousness       of   the   offense,”    or    “afford      adequate

deterrence to criminal conduct.” See 18 U.S.C. § 3553 (a)(2).

      Accordingly, it is hereby

      ORDERED    that    the   motion   of   defendant     Leonardo      Piña

(“Piña”)   for    appointment      of   counsel      to   assist    in    the

submission of a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of Court is

directed to mail a copy of this Order to Leonardo Piña,

Register   Number   21070-479,      Moshannon     Valley    Correctional

Institution, 555 Geo Drive, Philipsburg, PA               16866, and note

service on the docket.


SO ORDERED.

Dated: New York, New York
       3 February 2021
                                             _______________________
                                                   Victor Marrero
                                                      U.S.D.J.




                                    7
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 8 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 9 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 10 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 11 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 12 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 13 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 14 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 15 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 16 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 17 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 18 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 19 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 20 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 21 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 22 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 23 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 24 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 25 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 26 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 27 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 28 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 29 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 30 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 31 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 32 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 33 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 34 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 35 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 36 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 37 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 38 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 39 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 40 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 41 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 42 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 43 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 44 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 45 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 46 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 47 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 48 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 49 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 50 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 51 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 52 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 53 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 54 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 55 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 56 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 57 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 58 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 59 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 60 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 61 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 62 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 63 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 64 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 65 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 66 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 67 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 68 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 69 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 70 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 71 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 72 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 73 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 74 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 75 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 76 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 77 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 78 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 79 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 80 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 81 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 82 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 83 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 84 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 85 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 86 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 87 of 88
Case 1:01-cr-00619-VM Document 402 Filed 02/03/21 Page 88 of 88
